DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation 
The claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)” (MPEP p 2100-8, c 2,145-48; p 2100-9, c 1,1 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
The claims 1-16 in “Claims - 11/13/2020” are device claims, the proper format of the limitations are product structure and/or product-by-process. However, it is noted some intended use clause are used throughout the claims, and those features do not differentiate the claim over the prior art. The followings intended used limitations are noted:
Claim 1: “so as to form a one- dimensional heat conduction transfer space wherein the temperature distribution depending on one variable only” (lines 8-9).
 Claim 2: “which normally has lower thermal coefficient and higher thermal mismatch stress both comparing with the silicon substrate” (lines 3-4).
Claim 4: “therefore can reduce the influence of the thermal mismatch stress of the membrane to the silicon substrate” (lines 3-4).
Claim 6: “which is helpful to simplify the thermal modeling of the sensor and optimize the design of the sensor” (lines 3-4).
Claim 7: “which means the sensitivity of the sensor is still quite high even the length of the thermopile is reduced as short as 200 µm” (lines 2-3).
Claim 8: “which means the sensitivity of the sensor is still quite high even the length of the thermopile is increased as long as 500 µm.” (lines 2-3).
Claim 10: “porous silicon layer can be etched by diluted KOH solution but the etch rate decreases from the bottom to the top because the reorganized level of the porous silicon layer decreases from the top to the bottom so as to leave a thin un-etched reorganized porous silicon layer attached to the membrane” (lines 2-5).
Claim 11: “so that the influences of the measured heat transfer and the measured related temperature change can be determined by the sensor” (lines 6-8).
Claim 12: “the sensor can be used to measure the thermal conductivity of a gas or a gas mixture and the component concentration of a gas mixture” (lines 3-7).
Claim 13: “so that the temperature of the hot junctions will be increased by thermal conduction reduction and therefore the sensor can be operated as a Pirani vacuum sensor for vacuum measurement” (line 4).
Claim 14: “so that the temperature of the hot junctions will be reduced by thermal convection and the sensor is capable of measuring of the gas flow rate which is used as a gas flow sensor” (lines 3-6).
Claim 15: “so that the temperature of the hot junctions will be increased by absorbing of thermal radiation and therefore the sensor can be used as a non-contact temperature sensor” (lines 3-6).
Claim 16: “, the overall response of the layer depends on metal and insulator layer thicknesses” (lines 3-6).
Appropriate rewriting of the claims are suggested.    
Claim Objections 
Claim 1 recites the limitation “a depth ranging from 15 to 50 micron”  in lines 7-8, and it appears as if Applicant’s representative meant to write “a depth ranging from 15 –micron-- to 50 micron”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim 2 recites the limitation “porous silicon layer at 800-1000OC”  in line 3, “consisting of spherical voids of 50 to 500 nm” in line 4, and it appears as if Applicant’s representative meant to write “porous silicon layer at 800 OC -1000OC” and “consisting of spherical voids of 50 –nm-- to 500 nm”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim 5 recites the limitation “the porous silicon layer which grows in isotropy direction” in lines 3-4, and it appears as if Applicant’s representative meant to write “the porous silicon layer which grows in [[isotropy]] –isotropic-- direction”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Claim 11 recites the limitation “wherein the thermopile is measures the temperature” in lines 3-4, and it appears as if Applicant’s representative meant to write “wherein the thermopile [[is]] measures the temperature”.
Appropriate correction is required. For the prosecution on merit, examiner assumes the phrase as appeared.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations in claims:
 (related to claim 1), “configured to have its three sides clamped to the frame formed in the silicon substrate)”(claim 1, Ln 5), 
must be shown or the feature(s) canceled from the claim(s).  Applicant is reminded that the element, to be shown in the drawing must be from a single embodiment or to be integrated as a device claimed, as claimed. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the instant claim recites limitation “configured to have its three sides clamped to the frame formed in the silicon substrate " (claim 1, line 5).  There is insufficient antecedent basis for this “the frame" in the claim.  Appropriate clarification and/or correction are/is required. For the purpose of examination, the examiner shall interpret “the frame ” as “--a—frame”.
Claim 1 further recites limitation, wherein the metes and bounds of the claimed invention, is vague and ill-defined, as a result of limitation “configured to have its three sides clamped to the frame formed in the silicon substrate " (claim 1, line 5) and “so as to form a one- dimensional heat conduction transfer space wherein the temperature distribution depending on one variable only”.  The specification does not provide a standard for ascertaining the requisite degree, drawing does support the " configured to have its three sides clamped to the frame formed in the silicon substrate” and/or “so as to form a one- dimensional heat conduction transfer space wherein the temperature distribution depending on one variable only”, It is not clear what is one variable and how  the temperature distribution depends on that variable,  and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 1, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP § 706. 03.II (second) wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Please see Form 892 and potential rejection analysis below by Huang; Liji et al. (US 20140190251 A1) and Tu; Xiang Zheng (US 20160007653 A1).
Regarding Claims 2-16, these are indefinite because of their dependency status from claim 1. 
Claims 15-16 are rejected under 35 U.S.C. 112(d)  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 15, the instant claim recites limitation in view of the parent claim 1, wherein the claim 15 recites limitation “wherein the sensor comprises an infrared absorber instead of a heater” (claim 15, Lns 1-2). The claim 15, would not be a proper dependent claim because it does not include every limitation of the claim 1, even though it placed further limitations on the remaining elements or added still other elements. In view of the above, Claim 15 does not further limit and define Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Regarding Claim 16, this rejected under 35 U.S.C. 112(d) because of their dependency status from claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Huang; Liji et al. (US 20140190251 A1) discloses, in FIG. 6(f),  multi-purpose Micro-Electro-Mechanical System (MEMS) thermopile sensor able to use as a thermal conductivity sensor, a Pirani vacuum sensor or a thermal flow sensor which comprises, a rectangular membrane (405,; Fig 5; [0026]) created in a silicon substrate ([0024]) which has a thin polysilicon layer (102B) and a thin residual thermal reorganized porous silicon layer (610) both attached on its (101) back side, and configured to have its three sides clamped to the frame formed in the silicon substrate which surrounds and supports the membrane and the other side (near 900) free to the frame, a cavity (750) created in the silicon substrate, positioned under the membrane (405), having a flat bottom  opposite to the membrane  so as to form a one- dimensional heat conduction transfer space wherein the temperature distribution depending on one variable only and having three side walls the other side wall shaped as a vertical plane, a heater (Fig 1; 
Tu; Xiang Zheng (US 20160007653 A1) discloses a multi-purpose Micro-Electro-Mechanical System (MEMS) thermopile sensor able to use as a thermal conductivity sensor, a Pirani vacuum sensor or a thermal flow sensor which comprises (Fig 1; [0015]), a rectangular membrane (104; Fig 1; [0026]) created in a silicon substrate (102) which has a thin polysilicon layer ([0061]) and a thin residual thermal reorganized porous silicon layer (403; [0077]) both attached on its back side, a cavity (111) created in the silicon substrate (102), positioned under the membrane (104), having a depth ranging from 15 –micron-- to 50 micron and a flat bottom  opposite to the membrane (104) so as to form a one- dimensional heat conduction transfer space wherein the temperature distribution depending on one variable only, a heater (105; Fig 1; or 407; Fig 8; [0077]) positioned on the membrane, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 1, 2022